Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of April 28, 2011 (this “Amendment”) is entered into among AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the
“Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the
initial Servicer (in such capacity, the “Servicer”), the PURCHASER AGENTS and
PURCHASERS listed on the signature pages hereto, and BANK OF AMERICA, NATIONAL
ASSOCIATION (“Bank of America”), a national banking association, as
administrator (in such capacity, the “Administrator”).
R E C I T A L S
The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement” or the “Receivables Purchase Agreement”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2. Amendments to the Agreement. As of the Effective Date (as defined below), the
Receivables Purchase Agreement is amended as follows:
(a) Section 2.1(f) of the Receivables Purchase Agreement is amended and restated
as follows:
“(f) all Broken Funding Costs and all amounts due and owing under Article X,
including, Indemnified Amounts, in each case, upon demand.”
(b) Section 5.1(s) is amended by deleting the second sentence of such Section.
(c) Section 5.3(n) of the Receivables Purchase Agreement is amended by deleting
the clause “or is reasonably expected to occur” therefrom.
(d) Section 7.3(n) of the Receivables Purchase Agreement is amended by deleting
(i) the clause “or likely occurrence of” therefrom and (ii) the “$25,000,000”
therefrom and substituting “$50,000,000” therefor.
(e) Sections 7.3(r)(i) and (iii) of the Receivables Purchase Agreement are
amended by deleting the “$25,000,000” therefrom and substituting “$50,000,000”
therefor.

 

 



--------------------------------------------------------------------------------



 



(f) Section 9.1(e) of the Receivables Purchase Agreement is hereby amended by
deleting the following clause therefrom:
“(other than any covenant, agreement or duty applicable to it set forth in
Section 10.4 (a) or (b))”
(g) Section 9.1(f) of the Receivables Purchase Agreement is amended by deleting
each reference to “$25,000,000” therein and substituting “$50,000,000” therefor.
(h) Section 9.1(o) of the Receivables Purchase Agreement is amended by
(i) deleting the reference to “Section 6.12” therefrom and substituting
“Section 6.11” therefor and (ii) deleting “April 30, 2009” therefrom and
substituting “March 18, 2011” therefor.
(i) Section 9.1(y) of the Receivables Purchase Agreement is amended by deleting
the “$25,000,000” therefrom and substituting “$50,000,000” therefor.
(j) Section 10.4 of the Receivables Purchase Agreement is deleted in its
entirety.
(k) The following provisions are added to the Receivables Purchase Agreement as
Sections 13.15 and 13.16, respectively:
“Section 13.15 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser Group may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any rights to payment of capital and interest) under this Agreement
and any other Transaction Document to secure obligations of such Purchaser Group
to a Federal Reserve Bank, without notice to or consent of the Seller or the
Administrator or any other party; provided that no such pledge or grant of a
security interest shall release a Purchaser Group from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Purchaser Group as
a party hereto.
Section 13.16 Patriot Act. To the extent applicable, each Originator, the Seller
and the Servicer are in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the Purchases made
hereunder will be used by any Originator, the Seller, the Servicer, or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in a official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.”
First Amendment to RPA
(ARFC)

 

2



--------------------------------------------------------------------------------



 



(l) Exhibit I of the Receivables Purchase Agreement is hereby amended as
follows:
(i) The following definitions of “Bellco Merger” and “Bellco Unit” are added to
Exhibit I in alphabetical order:
“Bellco Merger” means the consummation of any consolidation or merger of Bellco
Drug Corp., a New York corporation, in one or more transactions, with or into an
Originator.
“Bellco Unit” means the division or other business unit of AmerisourceBergen
constituting the business formerly operated as Bellco Drug Corp., a New York
corporation.
(ii) The definition of “Credit Agreement” is hereby amended and restated as
follows:
“Credit Agreement” shall mean the Credit Agreement dated as of March 18, 2011,
among AmerisourceBergen, the borrowing subsidiaries from time to time party
thereto, the lenders named therein, JPMorgan Chase Bank, N.A., as administrative
agent, as in effect on March 18, 2011 (without giving effect to any amendment,
waiver, termination, supplement or other modification thereof thereafter unless
consented to by the Required Purchaser Agents).
(iii) The definitions of “DOD Receivable”, “Exiting Purchaser Group”, “Exiting
Purchaser Group Payoff Amount”, “External Rating”, “Minimum Required Rating” and
“Ratings Cure” are deleted from Exhibit I in their entirety.
(iv) The definition of “Eligible Receivable” is amended by inserting “and” at
the end of clause (u), deleting “; and” at the end of clause (v) and
substituting “.” therefor and deleting clause (w) in its entirety.
(v) The following definition of “Excluded Receivable” is added to Exhibit I in
alphabetical order:
“Excluded Receivable” means, from and after the Bellco Merger, any indebtedness
and other obligations owed to Seller or any Originator (at the time it arises,
and before giving effect to any transfer or conveyance under the Receivables
Sale Agreement) or in which Seller or an Originator has a security interest or
other interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by the Bellco Unit.
(vi) The definition of “Facility Termination Date” is amended and restated as
follows:
“Facility Termination Date” means, for any Group Commitment (or portion
thereof), the earliest to occur of: (a) the Scheduled Facility Termination Date
for such Group Commitment (or portion thereof), (b) the date determined pursuant
to Section 1.1(d)(ii), (c) the date determined pursuant to Section 9.2, (d) the
Amortization Date and (e) the date the Purchase Limit reduces to zero pursuant
to Section 1.1(c) of this Agreement.
First Amendment to RPA
(ARFC)

 

3



--------------------------------------------------------------------------------



 



(vii) The definition of “Net Pool Balance” is amended and restated as follows:
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Rebate Reserve, (iii) the Government Receivable Excess and (iv) sales tax,
excise tax or other similar tax or charge, arising with respect to such Eligible
Receivables in connection with their creation and satisfaction.
(viii) The definition of “Obligor Concentration Limit” is hereby amended by (i)
inserting “Eligible” immediately prior the first instance of “Receivable”,
(ii) deleting the first instance of “shall be” immediately prior to “determined”
and (iii) deleting “, the applicable concentration limit shall be determined
according to the following table” therefrom.
(ix) The definition of “Receivable” is amended by inserting “, other than any
Excluded Receivable,” immediately after the clause “means all indebtedness and
other obligations”.
(x) The definition of “Regulatory Change” is hereby amended and restated as
follows:
“Regulatory Change” means, after the date of this Agreement (i) adoption of any
United States (federal, state or municipal) or foreign laws, regulations
(including any applicable law, rule or regulation regarding capital adequacy) or
accounting principles, (ii) the adoption or making of any interpretations,
guidance, directives or requests of or under any United States (federal, state
or municipal) or foreign laws, regulations (whether or not having the force of
law) or accounting principles by any court, governmental or monetary authority,
or accounting board or authority (whether or not part of government) charged
with the establishment, interpretation or administration thereof or (iii) the
compliance, implementation or application by the Funding Source, Indemnified
Party or other Purchaser of any of the foregoing subclauses (i) or (ii). For the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, any interpretation of, or compliance, implementation or application by,
whether commenced prior to or after the date hereof, any Funding Source,
Indemnified Party or other Purchaser with any of the following existing laws,
including any rules, regulations, guidance, directives or requests issued in
connection therewith (whether or not having the force of law), shall constitute
a Regulatory Change: (a) FAS 140 or FIN 46R by the Financial Accounting
Standards Board, Statements of Financial Accounting Standards Nos. 166 and 167;
(b) the final rule titled Risk- Based Capital Guidelines: Capital Adequacy
Guidelines; Capital Maintenance; Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009 (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act adopted by Congress on July 21, 2010
and (d) the revised Basel Accord prepared by the Basel Committee on Banking
Supervision as set out in the publication entitled “International Convergence of
Capital Measurements and Capital Standards: a Revised Framework,” as updated
from time to time.
First Amendment to RPA
(ARFC)

 

4



--------------------------------------------------------------------------------



 



(xi) The definition of “Scheduled Facility Termination Date” for any Group
Commitment (or portion thereof) is amended and restated as follows:
“Scheduled Facility Termination Date” means, for any Group Commitment (or
portion thereof), the “Scheduled Facility Termination Date” set forth therefor
on the signature page to the First Amendment to the Amended and Restated
Receivables Purchase Agreement, dated as of April 28, 2011 (or in the applicable
Assumption Agreement or Transfer Supplement).
(m) Exhibit VI of the Receivables Purchase Agreement is amended and restated as
set forth on Exhibit VI attached hereto.
3. Representations and Warranties; Covenants. Each of the Seller and the
Servicer (on behalf of the Seller) hereby certifies, represents and warrants to
the Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:
(i) each of its representations and warranties contained in Article V of the
Agreement is true and correct, in all material respects, as if made on and as of
the Effective Date;
(ii) no event has occurred and is continuing, or would result from this
Amendment or any of the transactions contemplated herein, that constitutes an
Amortization Event or Unmatured Amortization Event;
(iii) the Facility Termination Date for all Purchaser Groups has not occurred;
and
(iv) the Credit Agreement has not been amended.
4. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in each of the
Agreements to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to such Agreement shall be deemed to be references to the Agreement,
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as set forth herein.
First Amendment to RPA
(ARFC)

 

5



--------------------------------------------------------------------------------



 



5. Consent to Receivables Sale Agreement Amendment. Each of the parties hereto
consent to the execution and delivery of the Second Amendment to the Receivables
Sale Agreement, dated as of the date hereof and substantially in the form of
Exhibit A attached hereto.
6. Effectiveness. This Amendment shall become effective on the date hereof (the
“Effective Date”) subject to the condition precedent that each Purchaser Agent
shall have received, on or before the Effective Date, each of the following,
each in form and substance satisfactory to the Purchaser Agents:
(a) counterparts of (i) this Amendment, (ii) the amended and restated Fee Letter
by and among, inter alia, the Seller and each Purchaser Agent and dated as of
the date hereof, and (iii) the Second Amendment to the Receivables Sale
Agreement dated as of the date hereof, in each case duly executed by each of the
parties thereto;
(b) the Administrator, each Purchaser Agent and PNC Capital Markets LLC shall
have received all accrued and unpaid fees, costs and expenses to the extent then
due and payable to it or the Purchasers on the Effective Date; and
(c) such other documents and instruments as a Purchaser Agent may reasonably
request.
7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
8. Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).
9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.
[signature pages begin on next page]
First Amendment to RPA
(ARFC)

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, as Seller
      By:   /s/ J.F. Quinn         Name:   J.F. Quinn        Title:   Vice
President & Corporate Treasurer        AMERISOURCEBERGEN DRUG
CORPORATION, as initial Servicer
      By:   /s/ J.F. Quinn         Name:   J.F. Quinn        Title:   Vice
President & Corporate Treasurer     

              Acknowledged and Agreed
AMERISOURCEBERGEN CORPORATION    
 
            By:   /s/ J.F. Quinn              
 
  Name:   J.F. Quinn    
 
  Title:   Vice President & Corporate Treasurer    

First Amendment to RPA
(ARFC)

 

S-1



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrator    
 
                    By:   /s/ Nina Austin                  
 
      Name:   Nina Austin    
 
      Title:   Vice President    
 
                    BANK OF AMERICA, NATIONAL ASSOCIATION, as Purchaser Agent,
Uncommitted Purchaser and Related Committed Purchaser for Bank of America,
National Association    
 
                    By:   /s/ Nina Austin                  
 
      Name:   Nina Austin    
 
      Title:   Vice President    
 
                    Scheduled Facility Termination Date: April 28, 2014    

First Amendment to RPA
(ARFC)

 

S-2



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser
Agent, Uncommitted Purchaser and Related Committed Purchaser for Wells Fargo
Bank, National Association    
 
                    By:   /s/ Elizabeth R. Wagner                  
 
      Name:   Elizabeth R. Wagner    
 
      Title:   Vice President    
 
                    Scheduled Facility Termination Date: April 28, 2014    

First Amendment to RPA
(ARFC)

 

S-3



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC, as an Uncommitted Purchaser
      By:   /s/ Jill A. Russo         Name:   Jill A. Russo        Title:   Vice
President        THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related
Committed Purchaser for Liberty Street Funding LLC
      By:   /s/ J Frazell         Name:   John Frazell        Title:   Director 
   

Scheduled Facility Termination Date: April 28, 2014
First Amendment to RPA
(ARFC)

 

S-4



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC, as an Uncommitted Purchaser
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent and
Related Committed Purchaser for Market Street Funding LLC
      By:   /s/ William P. Falcon         Name:   William P. Falcon       
Title:   Vice President     

Scheduled Facility Termination Date: April 28, 2014
First Amendment to RPA
(ARFC)

 

S-5



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as Purchaser Agent for Victory Receivables Corporation
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:  
Managing Director        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as Related Committed Purchaser for Victory Receivables Corporation
      By:   /s/ Brian McNany         Name:   B. McNany        Title:  
Associate     

Scheduled Facility Termination Date: April 28, 2014
First Amendment to RPA
(ARFC)

 

S-6



--------------------------------------------------------------------------------



 



            WORKING CAPITAL MANAGEMENT CO., LP, as Uncommitted Purchaser and as
Related Committed Purchaser for Working Capital Management Co., LP
      By:   /s/ S. Nochiide         Name:   Shinichi Nochiide        Title:  
Attorney-in-Fact        Scheduled Facility Termination Date: April 28, 2014

MIZUHO CORPORATE BANK, LTD., as Purchaser Agent for Working Capital Management
Co., LP
      By:   /s/ Bertram H. Tang         Name:   Bertram Tang        Title:  
Authorized Signatory     

First Amendment to RPA
(ARFC)

 

S-7



--------------------------------------------------------------------------------



 



EXHIBIT A
SECOND AMENDMENT TO RECEIVABLES SALE AGREEMENT
THIS SECOND AMENDMENT TO RECEIVABLES SALE AGREEMENT, dated as of April 28, 2011
(this “Amendment”) is entered into by and between AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the “Buyer”),
and AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation (in such
capacity, the “Originator”).
R E C I T A L S
A. The Buyer and the Originator have entered into that certain Receivables Sale
Agreement, dated as of July 10, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).
B. The parties to the Agreement desire to enter into this Amendment to amend the
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2. Amendments to the Agreement. The Agreement is hereby amended as follows:
2.1 Section 2.1(r) of the Agreement is amended by deleting the second sentence
in such Section.
2.2 Section 2.1(s) of the Agreement is amended by deleting (a) the clause “or is
reasonably expected to occur” and (b) each instance of “$25,000,000” set forth
therein and substituting “$50,000,000” therefor.
2.3 Sections 4.1(q), 4.1(v)(ii), 4.1(v)(iii), 5.1(d), 5.1(g) and 5.1(h) of the
Agreement are amended by deleting each reference to “$25,000,000” set forth
therein and substituting “$50,000,000” therefor.
2.4 The definitions of “Bellco Merger”, “BellCo Unit” and “Excluded Receivable”
are added to Exhibit I in alphabetical order:
“Bellco Merger” means the consummation of any consolidation or merger of Bellco
Drug Corp., a New York corporation, in one or more transactions, with or into an
Originator.
“Bellco Unit” means the division or other business unit of AmerisourceBergen
constituting the business formerly operated as Bellco Drug Corp., a New York
corporation.

 

 



--------------------------------------------------------------------------------



 



“Excluded Receivable” means, from and after the Bellco Merger, all indebtedness
and other obligations owed to Originator (at the times it arises, and before
giving effect to any transfer or conveyance under the Agreement) or to Buyer
(after giving effect to the transfers under the Agreement) (including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible) arising in connection with the
sale of goods or the rendering of services by the Bellco Unit.
2.5 The definition of “Receivable” set forth in Exhibit I is amended by
inserting “, other than any Excluded Receivable,” immediately after the clause
“means all indebtedness and other obligations”.
3. Representations and Warranties. Each of the Originator and the Buyer
represents and warrants that:
(a) Representations and Warranties. Each representation and warranty made by it
in the Agreement, as amended by this Amendment, and in the other Transaction
Documents are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true as of such earlier date).
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its corporate powers and have been duly authorized by
all necessary corporate action on its part. Each of this Amendment and the
Agreement (as amended hereby) is its valid and legally binding obligations,
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
(c) No Default. After giving effect to all transactions on the date hereof, both
immediately before and immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement to “this
Agreement”, “hereof”, “herein”, or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement (or any related document or
agreement) other than as set forth herein.

 

2



--------------------------------------------------------------------------------



 



5. Effectiveness. This Amendment shall become effective on the date hereof (the
“Effective Date”) subject to the condition precedent that each Purchaser Agent
shall have received, on or before the Effective Date, each of the following,
each in form and substance satisfactory to each Purchaser Agent:
(a) counterparts of this Amendment, duly executed by the parties hereto;
(b) counterparts of that certain First Amendment to the Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, duly executed by
the parties thereto (including evidence that each of the conditions to
effectiveness set forth therein have been satisfied); and
(c) such other documents and instruments as a Purchaser Agent may reasonably
request.
6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any other Transaction Document or any provision hereof or thereof.
[signature pages on next page]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Buyer
      By:           Name:   J.F. Quinn        Title:   Vice President &
Corporate Treasurer        AMERISOURCEBERGEN DRUG CORPORATION, as Originator
      By:           Name:   J.F. Quinn        Title:   Vice President &
Corporate Treasurer     

First Amendment to RPA
(ARFC)

 

A-1



--------------------------------------------------------------------------------



 



Exhibit VI
Amerisource Receivables Financial Corporation
For the Month Ended:
(Page 1)
($)

                 
I. Portfolio Information
               
1. Beginning of Month Balance: (Total A/R Outstanding)
               
 
             
2. Gross Sales (Domestic & Foreign):
               
 
             
3. Deduct:
               
a. Total Collections:
               
 
             
b. Dilution
               
 
             
c. Net Write Offs
               
 
             
 
               
Add: d. Misc. Non-Dilutive Adj.
               
 
             
e. Notes Receivable
               
 
             
4.
               
a. Calculated Ending A/R Balance [(1) + (2) — (3 a,b,c)+(3d,e)]:
               
 
             
b. Reported Ending A/R Balance
               
 
             
c. Difference (If any)
               
 
             
 
               
5. Deduct:
               
a. Intercompany/affiliate Receivables
               
 
             
b. Delinquent Receivables
               
 
             
c. Defaulted Receivables
               
 
             
d. Bankrupt Customers < 60DPD
               
 
             
e. Foreign Receivables < 60 DPD
               
 
             
f. Contra Relationships
               
 
             
g. Cross Age Test 35% > 60 DPD
               
 
             
h. Excess Receivables with terms 31-60 Days
               
 
             
i. Excess Receivables with terms 61-90 Days
               
 
             
j. Notes Receivables
               
 
             
k. Unapplied Cash (if not excluded from aging)
               
 
             
l. Servicing Fee Reserve
               
 
             
m. Other Ineligibles
               
 
             
 
               
N. Total Ineligibles
               
 
             
6. Eligible Receivables [(4 b) — (5.n)]:
               
 
             
 
               
7. Deduct: Excess Concentration
               
 
             
8. Deduct: Rebate Reserve
               
 
             
9. Deduct: Government Receivable Excess
               
 
             
10. Deduct: Taxes
               
 
             
11. Net Pool Balance [(6) -(7) -(8) -(9) -(10)]:
               
 
             

                                                      Aging   Current          
  One Month     Two Month     Three Month   12.   Schedule:   Month     %    
Prior     Prior     Prior  
a.
  Current                                        
b.
  1-30 Days past Due                                        
c.
  31-60 Days past Due                                        
d.
  61-90 Days past Due                                        
e.
  91-120 Days past Due                                        
f.
  121-150 Days past Due                                        
g.
  151+ Days Past Due                                        
Total:
                                               

      Prepared by                        Reviewed by                     

 





--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
For the Month Ended:
(Page 2)
($)

                         
II. Calculations Reflecting Current Activity
                       
13. Amount Outstanding
                       
 
                     
14. Required Reserve (Sum of (a), (b), and (c))
                       
 
                     
a. Maximum of:
                       
 
                     
(i) Required Reserve Factor Floor
                       
 
                     
(ii) Sum of the Loss Reserve and the Dilution Reserve
                       
 
                     
1. Loss Reserve
                       
 
                     
2. Dilution Reserve
                       
 
                     
b. Servicing Reserve
                       
 
                     
c. Yield Reserve
                       
 
                     
15. Required Reserve [(10) x (13)]:
                       
 
                     
16. Maximum Funding Availability
                       
 
                     
17. Funding Availability based on Facility Limit
                       
 
                     
18. Additional Availability or (Required Paydown)
                       
 
                       
III. Compliance
                       
19. (CP Outstanding + RR) / NPB [(14) + (12) / (10)] < 100% :
          In Compliance        
 
                     
 
                       
20. 3M Avg. Delinquency Ratio
    2.25 %   In Compliance        
 
                     
a. 1 M Delinquency Ratio (Current Month)
                       
 
                     
b. 1M Delinquency Ratio (1-month Prior)
                       
 
                     
c. 1 M Delinquency Ratio (2-months Prior)
                       
 
                     
 
                       
21. 3M Avg. Default Ratio
    0.50 %   In Compliance        
 
                     
a. 1 M Delinquency Ratio (Current Month)
                       
 
                     
b. 1M Delinquency Ratio (1-month Prior)
                       
 
                     
c. 1 M Delinquency Ratio (2-months Prior)
                       
 
                     
 
                       
22. 3M Avg. Dilution Ratio
    4.25 %   In Compliance        
 
                     
a. 1 M Dilution Ratio (Current Month)
                       
 
                     
b. 1M Dilution Ratio (1-month Prior)
                       
 
                     
c. 1 M Dilution Ratio (2-months Prior)
                       
 
                     
 
                       
23. 1 M DSO Ratio
    25     In Compliance        
 
                     
 
                       
24. Facility Limit
  $ 700,000,000     In Compliance        

IV. Bank Covenant Compliance

                              Minimum or     Min or Max               Maximum
Covenant     Covenant Level               Level     Achieved          
 
    3.00 to 1.00     Yes   In Compliance
25. Leverage Ratio
                       

      Prepared by                        Reviewed by                     

 





--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
For the Month Ended:
(Page 3)
($)
V. Excess Concentration: (Calculation)
Eligible Receivables

                  Allowable Percentage
    Max. Allowable Balance   Credit Rating     5.75 %       Medco     4.90 %    
  Kaiser     3.00 %       NR/NR     5.00 %         A3/P3     8.00 %        
A2/P2     16.00 %         A1/P1     16.00 %         A1+/P1  

                                                      Largest     Short-Term    
Allowable     Total     Allowable     Excess       Obligors     Debt Rating    
Percentage     Receivables     Receivables     Receivables  
1
                                               
2
                                               
3
                                               
4
                                               
5
                                               
6
                                               
7
                                               
8
                                               
9
                                               
10
                                               
11
                                               
12
                                               
13
                                               
14
                                               
15
                                               
Total
                                               

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of
                     accordance with the Receivables Purchase Agreement dated
                     and that all representations and warranties related to such
Agreement are restated and reaffirmed.

             
Signed:
      Date:    
 
           
Title:
           
 
           

      Prepared by                        Reviewed by                     

 

